Citation Nr: 1755639	
Decision Date: 12/04/17    Archive Date: 12/11/17

DOCKET NO.  13-28 552A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a psychiatric disability.

2.  Entitlement to service connection for a psychiatric disability, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

L. N., Counsel


INTRODUCTION

The Veteran had active service from August 1962 to September 1965.  

This claim comes before the Board of Veterans' Appeals (Board) on appeal from a January 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

In May 2015, the Board remanded this claim for additional action.  In September 2016, the Veteran testified at a hearing held at the RO before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.  

The issue of entitlement to service connection for a psychiatric disability is REMANDED to the Agency of Original Jurisdiction.


FINDINGS OF FACT

1.  A December 1968 rating decision, which the Veteran did not appeal, denied a claim for service connection for sleepwalking as a neuropsychiatric condition, finding that sleepwalking constitute a personality disorder, and thus not a disability.

2.  The evidence received since December 1968 is neither cumulative nor redundant of the evidence previously of record and, when considered with the evidence previously of record, raises a reasonable possibility of substantiating the claim for service connection for a psychiatric disability, to include PTSD. 


CONCLUSION OF LAW

Following a December 1968 rating decision final denial, new and material evidence has been received to reopen a claim of entitlement to service connection for a psychiatric disability.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (2017). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A December 1968 rating decision denied a Veteran's claim for service connection for sleepwalking, listing the issue as "S/C for...N-P", the latter abbreviation presumably meaning neuropsychiatric disorder.  In deciding that claim, the RO considered the Veteran's service medical records.  The RO denied the claim on the basis that VA does not consider a personality disorder, to which the sleepwalking was attributed, a disability.  Therefore, the claim was denied as no current disability was shown for VA purposes.

The Veteran neither appealed that decision, nor submitted new and material evidence within one year of the December 1968 rating decision.  38 C.F.R. § 3.156(b) (2017).  That decision is final.  38 U.S.C. § 7105(c) (2012); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2017). 

The Veteran attempted to reopen the claim by written statement received in August 2010, in which he indicated he was seeking service connection for PTSD.  A claim that is the subject of a prior final denial may be reopened if new and material evidence is received with respect to that claim.  Once a claim is reopened, the adjudicator must review it on a de novo basis, with consideration given to all of the evidence of record.  38 U.S.C. § 5108 (2012); Evans v. Brown, 9 Vet. App. 273 (1996). 

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with the previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative, nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (a) (2017).  Evidence satisfies the reasonable possibility standard when, considered with the old evidence, it would at least trigger VA's duty to assist in securing a medical opinion.  Shade v. Shinseki, 24 Vet. App. 110 (2010).  The evidence that is considered to determine whether new and material evidence has been received is the evidence associated with the claims file since the last final disallowance of the claim on any basis.  Evans, 9 Vet. App. 273 (1996). 

The evidence that has been associated with the record since the December 1968 rating decision includes the Veteran's written statements and hearing testimony, post-service treatment records, and VA examination reports.  That evidence is new as it is neither cumulative nor redundant of the evidence previously of record.  It is also material.  By itself or when considered with the evidence previously of record, it relates to an unestablished fact necessary to substantiate these claim.  Specifically, the medical evidence includes multiple psychiatric diagnoses (other than a personality disorder), the absence of which formed the basis of the RO's previous denial of the claim of entitlement to service connection for sleepwalking.  The record now shows that the Veteran has been diagnosed with mental disorders that constitute disabilities for VA purposes.  That evidence is presumed credible for the limited purpose of determining whether it is material.

New and material evidence having been received, the claim for service connection for a psychiatric disability is reopened.  To that extent only, the appeal is allowed.


ORDER

New and material evidence having been received, the claim of entitlement to service connection for a psychiatric disability is reopened.



REMAND

The Board regrets the delay that will result from remanding rather than immediately deciding this claim, but additional action is necessary before the Board proceeds.  

The Veteran claims he developed PTSD, depression and a cognitive disorder as a result of stressors he experienced while serving on the USS Lexington and USS Ticonderoga as a member of the crash crew, or in combat.  The claimed stressors include witnessing aircraft crashing into the sea and on the flight deck, and the snapping of arresting cables hitting men on deck, slicing one in half.  He asserts that his psychiatric problems first manifested in service as sleepwalking, for which he was discharged, but were incorrectly attributed to a personality disorder.  He refers generally to his post-service mental health records, which include multiple psychiatric diagnoses, to substantiate his assertions.  

Service and post-service medical records show in-service sleepwalking and multiple post-service psychiatric diagnoses, including PTSD, depressive disorder, and a mood disorder, and also show that the Veteran has a cognitive disorder.  One doctor related the PTSD to in-service combat.  In addition, multiple aircraft crashes, both at sea and on deck, during the Veteran's service have been verified by service records.  

It has not been verified that, during service, the Veteran engaged in combat with the enemy.  VA has also not obtained a medical opinion addressing whether PTSD or any other psychiatric disorder is related to the in-service crashes, or initially manifested during service as sleepwalking.  VA provided the Veteran a VA examination during the course of this appeal, but rather than offering an opinion on the etiology of PTSD, the examiner disputed that a diagnosis of PTSD was warranted, noting that any opinion on etiology of any depressive disorder would involve resorting to speculation.  As the Veteran asserts, because of that inadequacy, an additional medical opinion must be obtained.  

Accordingly, this claim is REMANDED for the following action:

1.  Ask the Veteran to describe his participation in combat with the enemy during service, to include dates, locations, and unit or ship assignments.  If any details are sufficiently specific, attempt to verify the statements with an appropriate service department agency.  Then, make a formal finding as to whether the Veteran engaged in combat with the enemy during service.

2.  Then, schedule the Veteran for a VA psychiatric examination by a psychologist or psychiatrist.  The examiner should review all pertinent evidence of record, including service medical records showing in-service sleepwalking episodes; post-service mental health records showing a cognitive disorder and multiple psychiatric diagnoses, including PTSD, depressive disorder, and a mood disorder; and a doctor's opinion relating PTSD to combat.  The examiner should acknowledge that, even if the Veteran does not exhibit those disorders on examination, an opinion is still needed as to whether each disorder is related to service.  The examiner should provide a full diagnosis and if any of the disabilities is not diagnosed, the examiner should explain why and reconcile that finding with previous records that diagnosed the disability.  With regard to each psychiatric and cognitive disorder, the examiner should opine as to whether it is at least as likely as not (50 percent or greater probability) that the disability initially manifested during service, including as sleepwalking, and, if not, whether it is at least as likely as not related to service, including any confirmed combat confirmed above or the documented aircraft crashes.  The examiner should also opine whether it is at least as likely as not (50 percent or greater probability) that PTSD is the result of fear of hostile military or terrorist activity during service.  The examiner should provide rationale for all opinions expressed, including by citing to the record.

3.  Readjudicate the claim.  If the decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


